1                                                                      FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON

2
                                                              Feb 27, 2019
3                                                                 SEAN F. MCAVOY, CLERK

                        UNITED STATES DISTRICT COURT
4                      EASTERN DISTRICT OF WASHINGTON

5    EMPIRE HEALTH FOUNDATION, a               No. 2:17-cv-00209-SMJ
     Washington nonprofit corporation,
6                                              ORDER RULING ON CROSS-
                              Plaintiff,       MOTIONS FOR SUMMARY
7                                              JUDGMENT
                 v.
8
     CHS/COMMUNITY HEALTH
9    SYSTEMS INC., a Delaware
     corporation; SPOKANE
10   WASHINGTON HOSPITAL
     COMPANY LLC, a Delaware limited
11   liability company; and SPOKANE
     VALLEY WASHINGTON HOSPITAL
12   COMPANY LLC, a Delaware limited
     liability company,
13
                              Defendants.
14

15         Plaintiff Empire Health Foundation sues Defendants CHS/Community Health

16   Systems Inc., Spokane Washington Hospital Company LLC, and Spokane Valley

17   Washington Hospital Company LLC (collectively “CHS”) for breach of contract,

18   alleging it failed to fulfill the charity care commitments it made in its 2008

19   acquisition of two Spokane area hospitals. ECF No. 1.

20         The Foundation moves for partial summary judgment solely on the issue of




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 1
1    whether CHS provided the amount of charity care contemplated by a condition in a

2    state agency certificate, which the Court previously ruled is enforceable under the

3    parties’ contract. ECF Nos. 22, 36, 50. CHS moves for summary judgment, arguing

4    the charity care condition is too indefinite and uncertain to enforce or, alternatively,

5    CHS did not breach the charity care condition and the Foundation is not entitled to

6    any remedy. ECF No. 59. The parties oppose each other’s motions. ECF Nos. 58,

7    62. The Court held a hearing on both motions on February 26, 2019. After reviewing

8    the record and relevant legal authorities, the Court denies both motions because

9    genuine disputes over material facts abound, the contract is enforceable, and an

10   equitable remedy is available.

11                                     BACKGROUND

12         In 2007, Empire Health Services and CHS entered an Asset Purchase

13   Agreement under which Empire Health Services sold Deaconess Medical Center and

14   Valley Hospital and Medical Center to CHS. ECF No. 14-1. The Foundation is a

15   nonprofit community health foundation formed from the proceeds of the sale. ECF

16   No. 1 at 1. The Foundation received all of Empire Health Services’ rights and

17   obligations when it dissolved following the sale. Id.

18         Section 10.14 of the contract concerns “Indigent Care Policies.” ECF No. 14-

19   1 at 53–54. Section 10.14 provides,

20         As of the Closing Date, Buyers shall adopt the indigent care policies of
           CHS attached as Exhibit D hereto, including the relevant provisions of


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 2
1          the billing and collections policy with respect to the indigent, which are
           at least as favorable to the indigent and uninsured as Seller’s indigent
2          care policy, including the relevant provisions of the billing and
           collections policy with respect to the indigent, for the Hospitals as
3          Buyers’ indigent care policy. No patient will be turned away because
           of age, race, gender or inability to pay. Buyers shall use best efforts to
4          cause the Hospitals to continue to provide services to patients covered
           by the Medicare and Medicaid programs and those unable to pay for
5          emergent or medically necessary care at levels similar to the historic
           levels of indigent care previously provided by the Hospitals. For a
6          period of at least ten (10) years following the Closing Date, Buyers will
           provide the Board of Trustees with an annual report of their compliance
7          with this Section 10.14. Buyers will also continue to provide care
           through community-based health programs, including cooperation with
8          local organizations that sponsor healthcare initiatives to address
           identified community needs and improve the health status of the
9          elderly, poor, and at-risk populations in the community. This covenant
           shall be subject in all respects to changes in legal requirements or
10         governmental guidelines or policies (such as implementation of
           universal healthcare coverage).
11
     Id.
12
           Exhibit D’s charity care policies, which section 10.14 cross-references,
13
     provide, “[i]n order to serve the health care needs of our community, and in
14
     accordance with RCW [Revised Code of Washington] 70.170 and WAC
15
     [Washington Administrative Code] 246-453, [each hospital] will provide ‘Charity
16
     Care’ to patients or the ‘Responsible Party’ without financial means to pay for
17
     ‘Appropriate hospital-based medical services.’” ECF No. 14-2 at 14, 27. Exhibit D’s
18
     charity care policies define eligibility and processes for identifying charity cases and
19
     providing or denying charity care. Id. at 14–19, 27–32.
20
           Pursuant to the contract, CHS applied for Certificates of Need from the


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 3
1    Washington State Department of Health. ECF No. 18-1 at 2. The Department

2    granted CHS’s applications “pending agreement to the following conditions”:

3          [Each hospital] will provide charity care in compliance with the charity
           care policies provided in this Certificate of Need application, or any
4          subsequent policies reviewed and approved by the Department of
           Health. [Each hospital] will use reasonable efforts to provide charity
5          care in an amount comparable to or exceeding the average amount of
           charity care provided by hospitals in the Eastern Washington Region.
6          Currently, this amount is 3.35% of the adjusted revenue. [Each
           hospital] will maintain records documenting the amount of charity care
7          it provides and demonstrating its compliance with its charity care
           policies.
8
     Id. at 2–3; accord id. at 5. The Department elsewhere described this condition as
9
     “requir[ing] CHS to increase the level of charity care to the regional average.” ECF
10
     No. 63-7 at 41. CHS agreed to this condition. ECF No. 18-2 at 2, 4. Then, in 2008,
11
     the Department issued the Certificates of Need and approved the purchase of each
12
     hospital, subject to this condition. ECF No. 61-1 at 2; ECF No. 61-2 at 2.
13
           The 3.35% figure was the average of the three most recent years of available
14
     data, from 2004 to 2006. ECF No. 63-1 at 93–94; ECF No. 63-5 at 4, 7; ECF No.
15
     63-6 at 4, 7; ECF No. 63-7 at 6. While the 3.35% figure established the initial
16
     benchmark for providing charity care, the benchmark was subject to change based
17
     on subsequent years’ data. ECF No. 63-1 at 94. The Foundation claims that, between
18
     2011 and 2016, CHS failed to meet the benchmark. ECF No. 50. CHS disputes how
19
     the Foundation calculated the benchmark, provides an alternative calculation, and
20
     claims it approximated or exceeded the benchmark. ECF No. 59.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 4
1          Section 12.23 of the contract, entitled “No Third Party Beneficiaries,”

2    provides, “[t]he terms and provisions of this Agreement are intended solely for the

3    benefit of Buyers and Seller and their respective permitted successors or assigns, and

4    it is not the intention of the parties to confer, and this Agreement shall not confer,

5    third-party beneficiary rights upon any other person.” ECF No. 14-1 at 65.

6          Section 12.24 of the contract, entitled “Enforcement of Agreement,” provides,

7          The parties hereto agree that irreparable damage would occur in the
           event that any of the provisions of this Agreement was not performed
8          in accordance with its specific terms or was otherwise breached. It is
           accordingly agreed that the parties shall be entitled to an injunction or
9          injunctions to prevent breaches of this Agreement and to enforce
           specifically the terms and provisions hereof in any court of competent
10         jurisdiction, this being in addition to any other remedy to which they
           are entitled at law or in equity.
11
     Id.
12
           In its complaint, the Foundation explains,
13
           This lawsuit seeks (1) injunctive relief and/or specific performance to
14         require Defendants to fully comply with the requirements of
           Agreements, which incorporate the . . . Certificate of Need Conditions
15         . . . ; (2) disgorgement of all excess profits retained by Defendants as a
           result of its failure to comply with the requirements of the Agreements,
16         as modified by state law, including but not limited to, its failure to
           provide at least the regional average of charity care to Spokane area
17         indigent patients; and (3) all other contractual and equitable relief
           available to Plaintiff for Defendants’ failure to provide charity care as
18         required by the Agreements.

19   ECF No. 1 at 8. For its breach of contract cause of action, the Foundation alleges it

20   is entitled to damages “including, without limitation, declaratory and injunctive




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 5
1    relief, specific performance, and restitution/disgorgement.” Id. at 10. Finally, in its

2    demand for relief, the Foundation asks the Court to “[e]njoin Defendants from

3    current and future breaches of . . . contract”; “[o]rder disgorgement of all funds

4    retained by Defendants that should have been provided as charity care and/or

5    community benefits under the Agreement, the . . . Certificate of Need conditions and

6    consistent with Washington law”; “[e]nter judgment in favor of the Foundation in

7    an amount to be proven at trial due to Defendants’ breach of contract”; and “[a]ward

8    such other relief as is just and proper.” Id. at 11.

9                                    LEGAL STANDARD

10          A party is entitled to summary judgment where the documentary evidence

11   produced by the parties permits only one conclusion. Anderson v. Liberty Lobby,

12   Inc., 477 U.S. 242, 250 (1986). Summary judgment is appropriate if the record

13   establishes “no genuine dispute as to any material fact and the movant is entitled to

14   judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A material issue of fact is one

15   that affects the outcome of the litigation and requires a trial to resolve the parties’

16   differing versions of the truth.” SEC v. Seaboard Corp., 677 F.2d 1301, 1306 (9th

17   Cir. 1982).

18          The moving party has the initial burden of showing no reasonable trier of fact

19   could find other than for the moving party. Celotex Corp. v. Catrett, 477 U.S. 317,

20   325 (1986). Once the moving party meets its burden, the nonmoving party must




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 6
1    point to specific facts establishing a genuine dispute of material fact for trial.

2    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

3          “[A] mere ‘scintilla’ of evidence will be insufficient to defeat a properly

4    supported motion for summary judgment; instead, the nonmoving party must

5    introduce some ‘significant probative evidence tending to support the complaint.’”

6    Fazio v. City & County of San Francisco, 125 F.3d 1328, 1331 (9th Cir. 1997)

7    (quoting Anderson, 477 U.S. at 249, 252). If the nonmoving party fails to make such

8    a showing for any of the elements essential to its case as to which it would have the

9    burden of proof at trial, the Court should grant the summary judgment motion.

10   Celotex, 477 U.S. at 322.

11         The Court must view the facts and draw inferences in the manner most

12   favorable to the nonmoving party. Anderson, 477 U.S. at 255; Chaffin v. United

13   States, 176 F.3d 1208, 1213 (9th Cir. 1999). And, the Court “must not grant

14   summary judgment based on [its] determination that one set of facts is more

15   believable than another.” Nelson v. City of Davis, 571 F.3d 924, 929 (9th Cir. 2009).

16                                     DISCUSSION

17         “A breach of contract is actionable only if the contract imposes a duty, the

18   duty is breached, and the breach proximately causes damage to the claimant.” Nw.

19   Indep. Forest Mfrs. v. Dep’t of Labor & Indus., 899 P.2d 6, 9 (Wash. Ct. App. 1995).

20   The Foundation seeks summary judgment on half of the breach element while CHS




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 7
1    seeks summary judgment on that matter as well as the duty and damages elements.

2    A.    The contract’s essential terms are reasonably definite and certain.

3          CHS argues the Certificate of Need’s charity care condition is too indefinite

4    and uncertain to enforce. If correct, this would relieve CHS of its duty under that

5    provision.

6          “[F]or a contract to form, the parties must objectively manifest their mutual

7    assent . . . [and] the terms assented to must be sufficiently definite.” Keystone Land

8    & Dev. Co. v. Xerox Corp., 94 P.3d 945, 949 (Wash. 2004). “[I]f a term is so

9    ‘indefinite that a court cannot decide just what it means, and fix exactly the legal

10   liability of the parties,’ there cannot be an enforceable agreement.” Id. (quoting

11   Sandeman v. Sayres, 314 P.2d 428, 429 (Wash. 1957)). But “[a]lmost never are all

12   the connotations of a bargain exactly identical for both parties; it is enough that

13   there is a core of common meaning sufficient to determine their performances with

14   reasonable certainty or to give a reasonably certain basis for an appropriate legal

15   remedy.” Trendwest Resorts, Inc. v. Ford, 12 P.3d 613, 616 (Wash. Ct. App. 2000)

16   (quoting Restatement (Second) of Contracts § 20 cmt. b (Am. Law Inst. 1981)),

17   rev’d on other grounds, 43 P.3d 1223 (Wash. 2002).

18         “Where the parties have intended to finalize a bargain, any uncertainty as to

19   incidental or collateral matters is generally not harmful to the validity of the

20   contract.” 25 David K. DeWolf et al., Washington Practice Series § 2:27 (3d ed.




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 8
1    rev. 2018) (citing Restatement, supra, § 33 cmt. a). “Washington courts do not

2    lightly declare a contract void for lack of certainty but will instead endeavor to

3    discover the true meaning and intent of the parties.” Id.

4          Here, section 10.14 provides that “[n]o patient will be turned away because

5    of . . . inability to pay” and CHS “shall use best efforts to cause the Hospitals to

6    continue to provide services to patients covered by the Medicare and Medicaid

7    programs and those unable to pay for emergent or medically necessary care at levels

8    similar to the historic levels of indigent care previously provided by the Hospitals.”

9    ECF No. 14-1 at 53. Meanwhile, the Certificate of Need’s charity care condition

10   says each hospital “will use reasonable efforts to provide charity care in an amount

11   comparable to or exceeding the average amount of charity care provided by

12   hospitals in the Eastern Washington Region.” ECF No. 18-1 at 2–3, 5; ECF No. 61-

13   1 at 2; ECF No. 61-2 at 2. Section 12.24 then provides specific remedies to

14   ameliorate the “irreparable damage [that] would occur in the event that any of the

15   provisions of this Agreement was not performed in accordance with its specific

16   terms or was otherwise breached.” ECF No. 14-1 at 65.

17         The Court must interpret these provisions together. See City of Union Gap v.

18   Printing Press Props., L.L.C., 409 P.3d 239, 251 (Wash. Ct. App. 2018) (“[A] court

19   will view the contract as a whole, interpreting particular language in the context of

20   other contract provisions.”), review denied, 422 P.3d 914 (Wash. 2018). Doing so




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 9
1    makes the meaning of these provisions readily ascertainable. A common-sense

2    reading shows the Foundation bargained for, and CHS agreed to use, best efforts to

3    provide a certain level of charity care—a level which the Department then modified

4    and CHS again agreed to provide or, at least, use reasonable efforts to provide. The

5    modified level of charity care automatically became a part of the parties’ contract.

6    While the parties now dispute the exact benchmark set by the modified level of

7    charity care, it plainly required a close measure of adherence to the regional average.

8          Reading these provisions as an average person would read them, the Court

9    discerns a core of common meaning sufficient to both determine CHS’s performance

10   with reasonable certainty and give the Foundation a reasonably certain basis for an

11   appropriate remedy. See generally id. (stating a court must “read each contract as an

12   average person would read it without giving it strained or forced meaning”). Also,

13   the parties’ actions after signing the contract—specifically, CHS’s act of receiving

14   and operating the hospitals while providing and reporting some level of charity care,

15   and the Foundation’s act of conveying the hospitals and using the sale proceeds to

16   improve regional access to healthcare—show they intended to finalize a bargain

17   including the continued provision of charity care, even if the exact level was unclear.

18   See generally id. (stating a court may “consider the actions of the parties subsequent

19   to the signing of the contract as evidence of intent at the time of signing”).

20         Considering all, the Court concludes the contract’s essential terms are




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 10
1    reasonably definite and certain.

2    B.    The Certificate of Need’s charity care condition and section 10.14’s
           change-of-law provision are ambiguous.
3
           The parties dispute whether, between 2011 and 2016, CHS provided a level
4
     of charity care comparable to the regional average. The dispute centers on the
5
     appropriate benchmark for measuring whether CHS fulfilled its charity care
6
     obligations. First, the parties dispute how to calculate the regional average. The
7
     Foundation uses available data from the immediately preceding year. CHS uses
8
     available data from a trailing three-year period. Each party provides some evidence
9
     that its own calculation is the correct one under the contract and possibly represents
10
     the original intent. Second, the parties dispute whether the Patient Protection and
11
     Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), constitutes a
12
     change of law that modified CHS’s charity care obligations beginning in 2014.
13
     Again, each party provides some evidence that its own interpretation is the correct
14
     one under the contract and possibly represents the original intent.
15
           “The touchstone of contract interpretation is the parties’ intent.” Tanner Elec.
16
     Co-op. v. Puget Sound Power & Light Co., 911 P.2d 1301, 1310 (Wash. 1996).
17
     Such intent “may be discovered not only from the actual language of the agreement,
18
     but also from ‘viewing the contract as a whole, the subject matter and objective of
19
     the contract, all the circumstances surrounding the making of the contract, the
20
     subsequent acts and conduct of the parties to the contract, and the reasonableness


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 11
1    of respective interpretations advocated by the parties.’” Scott Galvanizing, Inc. v.

2    Nw. EnviroServs., Inc., 844 P.2d 428, 432 (Wash. 1993) (quoting Berg v.

3    Hudesman, 801 P.2d 222, 228 (Wash. 1990)). Additionally, “[t]rade usage and

4    course of dealing are relevant to interpreting a contract and determining the

5    contract’s terms.” Puget Sound Fin., L.L.C. v. Unisearch, Inc., 47 P.3d 940, 943

6    (Wash. 2002). “Once a contract is established, usage and custom are admissible into

7    evidence to explain the terms of the contract.” Stender v. Twin City Foods, Inc., 510

8    P.2d 221, 225 (Wash. 1973).

9          If, after considering the context described above, a contract provision is

10   subject to two or more reasonable interpretations, it is ambiguous and presents a

11   question of fact as to its meaning. See Viking Bank v. Firgrove Commons 3, LLC,

12   334 P.3d 116, 120 (Wash. Ct. App. 2014); Bort v. Parker, 42 P.3d 980, 988 (Wash.

13   Ct. App. 2002).

14         Here, the Certificate of Need’s charity care condition says each hospital “will

15   use reasonable efforts to provide charity care in an amount comparable to or

16   exceeding the average amount of charity care provided by hospitals in the Eastern

17   Washington Region.” ECF No. 18-1 at 2–3, 5; ECF No. 61-1 at 2; ECF No. 61-2 at

18   2. After considering the entire context, including the extrinsic evidence the parties

19   have provided, the second half of this provision is subject to two or more reasonable

20   interpretations. Specifically, “comparable to” could reasonably require either




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 12
1    approximation or a close match. Either way, the degree of deviation to be tolerated

2    is not conclusively established. Further, and perhaps more importantly, “average

3    amount” could reasonably require using available data from either the immediately

4    preceding year or a trailing three-year period. Again, each party provides some

5    evidence that its own calculation is the correct one under the contract and possibly

6    represents the original intent. Thus, the Certificate of Need’s charity care condition

7    is ambiguous and presents a question of fact as to its meaning.

8          Additionally, section 10.14’s change-of-law provision says “[t]his covenant

9    [regarding charity care] shall be subject in all respects to changes in legal

10   requirements or governmental guidelines or policies (such as implementation of

11   universal healthcare coverage).” ECF No. 14-1 at 54. After considering the entire

12   context, including the extrinsic evidence the parties have provided, this provision is

13   subject to two or more reasonable interpretations. Specifically, in the event this

14   provision is triggered—a question of fact the parties dispute—this provision could

15   reasonably be interpreted as either absolving CHS of its charity care obligations or

16   reducing its obligations to reflect new charity care needs. Again, each party provides

17   some evidence that its own interpretation is the correct one under the contract and

18   possibly represents the original intent. Thus, section 10.14’s change-of-law

19   provision is ambiguous and presents a question of fact as to its meaning.

20         Summary judgment is inappropriate where, as here, “the contract terms are




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 13
1    ambiguous so that it is necessary to determine the intent of the parties to the

2    contract,” “evidence of the custom and usage of the trade is required in order to

3    interpret an agreement,” and “there is a factual dispute regarding . . . the scope of

4    an agreement” as well as “whether a contract has been . . . subsequently altered.”

5    10B Charles Alan Wright et al., Federal Practice and Procedure § 2730.1 (4th ed.

6    rev. 2018). Moreover, “factual disputes concerning the occurrence . . . of the alleged

7    breach itself may prevent summary judgment from being entered.” Id. Because

8    there are genuine disputes over material facts concerning the breach element of the

9    Foundation’s claim, the Court denies summary judgment on that element.

10   C.    The Foundation may seek an equitable remedy.

11         CHS argues the Foundation is entitled to no relief. The contract provides “the

12   parties shall be entitled . . . to enforce specifically the terms and provisions hereof

13   . . . in addition to any other remedy to which they are entitled at law or in equity.”

14   ECF No. 14-1 at 65.

15         1.     The Foundation may not recover under a traditional damages
                  theory.
16
           The purpose of damages in a breach of contract action is “the awarding of a
17
     sum which is the equivalent of performance of the bargain—the attempt to place
18
     the plaintiff in the position he would be in if the contract had been fulfilled.” Rathke
19
     v. Roberts, 207 P.2d 716, 720 (Wash. 1949) (italics omitted) (internal quotation
20
     marks omitted). “[R]ecovery is limited to the loss [the plaintiff] has actually


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 14
1    suffered by reason of the breach; he is not entitled to be placed in a better position

2    than he would have been in if the contract had not been broken.” Id. at 721 (internal

3    quotation marks omitted). “Another statement of the rule is that the measure of

4    damages for the breach of a contract is the amount which would have been received

5    if the contract had been kept, which means the value of the contract, including the

6    profits and advantages which are its direct results and fruits.” Id. (internal quotation

7    marks omitted).

8          Here, despite its arguments to the contrary, the Foundation does not actually

9    seek damages based on any traditional expectation interest, as defined above. See

10   ECF No. 1 at 8, 10–11. While the Foundation bargained for CHS to provide a certain

11   level of charity care to the Spokane community, the Foundation developed no

12   economic interest in that benefit. See Restatement, supra, § 307 cmts. b, d; 12

13   Arthur L. Corbin, Corbin on Contracts § 63.17 (rev. ed. 2018). Therefore, the

14   Foundation may not recover under a traditional damages theory.

15         2.     The Foundation may not recover under an unjust enrichment
                  theory.
16
           “[T]he terms ‘restitution’ and ‘unjust enrichment’ are the modern designation
17
     for the older doctrine of ‘quasi contracts,’” which are “obligations created by the
18
     law when money or property has been placed in one person’s possession, under
19
     such circumstances that in equity and good conscience, he ought not to retain it.”
20
     Bill v. Gattavara, 209 P.2d 457, 460 (Wash. 1949). “Unjust enrichment is the


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 15
1    method of recovery for the value of the benefit retained absent any contractual

2    relationship because notions of fairness and justice require it.” Young v. Young, 191

3    P.3d 1258, 1262 (Wash. 2008). Unjust enrichment requires proof of three elements:

4    “a benefit conferred upon the defendant by the plaintiff; an appreciation or

5    knowledge by the defendant of the benefit; and the acceptance or retention by the

6    defendant of the benefit under such circumstances as to make it inequitable for the

7    defendant to retain the benefit without the payment of its value.” Id. (quoting Bailie

8    Commc’ns, Ltd. v. Trend Bus. Sys., Inc., 810 P.2d 12, 18 (Wash. Ct. App. 1991)).

9          CHS argues the Foundation cannot meet the elements of unjust enrichment.

10   The Court disagrees. The Foundation conferred the benefit of the hospitals, and the

11   revenue they would generate, upon CHS in exchange for its promise to provide a

12   certain level of charity care, measured by a percentage of that revenue, to the

13   Spokane community. See Chandler v. Wash. Toll Bridge Auth., 137 P.2d 97, 102

14   (Wash. 1943) (“A person confers a benefit upon another if he gives to the other

15   possession of or some other interest in money, land, chattels, or choses in action,

16   . . . or in any way adds to the other’s security or advantage. . . . The word ‘benefit,’

17   therefore, denotes any form of advantage.” (internal quotation marks omitted)). It

18   would be unjust for CHS to retain the percentage of revenue that the Foundation

19   had earmarked for the Spokane community when it sold the hospitals. See Young,

20   191 P.3d at 1262 (“Unjust enrichment occurs when one retains money or benefits




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 16
1    which in justice and equity belong to another.” (quoting Bailie, 810 P.2d at 18)).

2          However, parties to a valid, binding contract may not claim unjust

3    enrichment on the same matters governed by that contract. See Chandler, 137 P.2d

4    at 103; see also Mastaba, Inc. v. Lamb Weston Sales, Inc., 23 F. Supp. 3d 1283,

5    1295–96 (E.D. Wash. 2014). Here, the Foundation seeks restitution or disgorgement

6    of all excess profits CHS retained as a result of its failure to comply with the charity

7    care condition. ECF No. 1 at 8, 10–11. But the parties have a valid, binding contract

8    and the Foundation’s claim that CHS unjustly enriched itself concerns the same

9    matters governed by that contract. Thus, the Foundation may not recover under an

10   unjust enrichment theory.1

11         3.     The Foundation may obtain equitable monetary relief in lieu of
                  specific performance.
12
           CHS argues that, although the contract provides for specific performance, the
13
     Foundation is not entitled to this remedy because some form of damages is
14
     adequate. Generally, “[s]pecific performance . . . will not be ordered if damages
15
     would be adequate to protect the expectation interest of the injured party.”
16
     Restatement, supra, § 359. And, as CHS notes, “the parties cannot vary by
17
     agreement the requirement of inadequacy of damages.” Id. § 359 cmt. a. Therefore,
18

19
     1
       This is not to say that restitution and disgorgement are not helpful concepts in
20   crafting some other form of equitable relief. On the contrary, these concepts could
     prove to be of paramount importance.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 17
1    the Court must analyze whether damages are adequate.

2          “When a court’s legal powers cannot adequately compensate a party’s loss

3    with money damages, then a court may use its broad equitable powers to compel a

4    party to specifically perform its promise.” Crafts v. Pitts, 162 P.3d 382, 386 (Wash.

5    2007).   “When       determining   whether    damages     would    provide   adequate

6    compensation, courts inquire as to (i) the difficulty of proving damages with

7    reasonable certainty, (ii) the difficulty of procuring a suitable substitute, and (iii)

8    the likelihood that an award of damages could not be collected.” Id. (citing

9    Restatement, supra, § 360). “There is . . . a tendency to liberalize the granting of

10   equitable relief by enlarging the classes of cases in which damages are not regarded

11   as an adequate remedy.” Restatement, supra, § 359 cmt. a. “Doubts should be

12   resolved in favor of the granting of specific performance . . . .” Id.

13         “Where the promisee intends to make a gift of the promised performance to

14   the beneficiary, the beneficiary ordinarily has an economic interest in the

15   performance but the promisee does not.” Id. § 307 cmt. d. If so, “the promisee’s

16   remedy in damages is not an adequate remedy . . . and specific performance may be

17   appropriate.”2 Id.

18
     2
       “Where specific performance is otherwise an appropriate remedy, . . . the promisee
19   . . . may maintain a suit for specific enforcement of a duty owed to an intended
     beneficiary.” Restatement, supra, § 307. “Even though a contract creates a duty to
20   a beneficiary, the promisee has a right to performance.” Id. § 307 cmt. b. “The
     promisee cannot recover damages suffered by the beneficiary, but the promisee is a


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 18
1          As discussed above, while the Foundation bargained for CHS to provide a

2    certain level of charity care to the Spokane community, the Foundation developed

3    no economic interest in that benefit. Moreover, the Foundation’s consequential

4    damages, including how CHS’s alleged breach of contract impacted the

5    Foundation’s grantmaking, is exceedingly difficult to prove with reasonable

6    certainty. See ECF No. 61-9 at 11–12. Indeed, “[t]he precise way in which the

7    grantmaking would have been different or the different dollar amounts spent cannot

8    be determined in hindsight.” Id. at 12. For these reasons, damages are not an

9    adequate remedy.

10         “[T]he trial court has broad discretionary authority to fashion equitable

11   remedies . . . .” Cornish Coll. of the Arts v. 1000 Va. Ltd. P’ship, 242 P.3d 1, 11

12   (Wash. Ct. App. 2010). “[A] court of equity . . . can and will grant whatever relief

13   the facts warrant, including the granting of legal remedies.” Zastrow v. W.G. Platts,

14   Inc., 357 P.2d 162, 165 (Wash. 1960). Thus, a court may grant a combination of

15   specific performance and damages where appropriate. See Restatement, supra, §

16   359 & cmt. b, illus. 1. Or, where specific performance becomes impractical or

17   impossible, “the trial court ha[s] authority to award damages in lieu of specific

18

19
     proper party to sue for specific performance if that remedy is otherwise appropriate
20   . . . .” Id. This is so because “[a] party to a contract is entitled to enforce it and to
     sue in his own name.” Kim v. Moffett, 234 P.3d 279, 284 (Wash. Ct. App. 2010).


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 19
1    performance.”3 Zastrow, 357 P.2d at 165; see also King Aircraft Sales, Inc. v. Lane,

2    846 P.2d 550, 552, 555–56 (Wash. Ct. App. 1993) (citing Zastrow, 357 P.2d 162;

3    Welts v. Paddock, 247 P. 953 (Wash. 1926); and Morgan v. Bell, 28 P. 925 (Wash.

4    1892)). A court will “consider these ‘damages’ as equitable compensation similar

5    to an accounting between the parties since the court through specific performance

6    confirms the contract and accommodates the breach.” Carpenter v. Folkerts, 627

7    P.2d 559, 563 (Wash. Ct. App. 1981).

8          Here, the Foundation seeks specific performance and restitution or

9    disgorgement of all excess profits CHS retained as a result of its failure to comply

10   with the charity care condition. ECF No. 1 at 8, 10–11. But because CHS sold the

11   hospitals to MultiCare Health System after the Foundation filed this action, specific

12   performance is no longer available against CHS.4 The Court need not outline the

13   precise contours of what equitable relief it could fashion if the Foundation were to

14   prevail at trial. It suffices that the Court could award the Foundation equitable

15

16   3
       A showing that the promisor wrongfully caused the impossibility is not required,
     see Corbin, supra, § 63.24, though it certainly tips the scales of equity in the
17   promisee’s favor, see Zastrow, 357 P.2d at 165.
     4
       CHS argues the Foundation cannot obtain equitable monetary relief because, by
18   the time it filed this action, it already knew specific performance was impossible.
     See Corbin, supra, § 63.24. But when the Foundation filed the complaint, all it knew
19   was that “CHS ha[d] announced a sale of the hospitals to Multicare Health System.”
     ECF No. 1 at 9 (emphasis added). The sale was not yet finalized. See ECF No. 51-
20   3 at 3; ECF No. 63-16 at 19; ECF No. 69-8 at 6. Surely, these facts did not deprive
     the Court of the equitable jurisdiction it would otherwise have.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 20
1    monetary relief in lieu of specific performance.5

2    D.    The Foundation has constitutional standing.

3          The Court previously granted the Washington State Attorney General’s

4    Office leave to file an amicus curiae brief addressing whether the Foundation has

5    “standing.” ECF No. 75. As CHS notes, the Attorney General did not address

6    whether the Foundation has constitutional standing. Instead, the Attorney General

7    discussed the Foundation’s statutory right to enforce CHS’s charity care

8    commitments, an issue which neither party raised. CHS disputes this analysis and

9    argues the Foundation would lack constitutional standing on any statutory basis.

10   But CHS does not dispute that the Foundation has constitutional standing to claim

11   a breach of a contract to which it is a party. And indeed, the Court assures itself that

12   the Foundation does, in fact, have constitutional standing on this basis. See

13   generally Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (reciting the

14   elements of constitutional standing as follows: “[t]he plaintiff must have (1)

15   suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

16

17   5
       “There are cases in which justice requires the payment of damages, even though
     the promised performance is impossible . . . .” Corbin, supra, § 64.10. This might
18   be such a case because, while “[i]t is a general rule that the promisee, as well as the
     beneficiary, has a right against the promisor,” DeWolf, supra, § 12:6 (citing Plese-
19   Graham, LLC v. Loshbaugh, 269 P.3d 1038 (Wash. Ct. App. 2011)), here, section
     12.23 strips third-party beneficiaries of any such rights, leaving the Foundation as
20   the sole party capable of enforcing CHS’s charity care obligations, see ECF No. 14-
     1 at 65.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 21
1    defendant, and (3) that is likely to be redressed by a favorable judicial decision”).

2          Accordingly, IT IS HEREBY ORDERED:

3          1.     Plaintiff’s motion for partial summary judgment, ECF No. 50, is

4                 DENIED.

5          2.     Defendants’ motion for summary judgment, ECF No. 59, is DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 27th day of February 2019.

9                        _________________________
                         SALVADOR MENDOZA, JR.
10                       United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 22
